Jackson, Chief Justice.
This issue was tried on a cross-bill. That issue is, to whom did the tract of land in contention belong? The *291jury found, that it belonged'to Walker, executor of his father, who had filed the cross-bill; and Smith, the respondent to that bill (the original bill having been used as answer by Smith), not being satisfied with the denial of a new trial by the court below, brings the case here for review.
The verdict and decree'were demanded by the facts in writing and of record. At a sheriff’s sale, the land in dispute was bought by the testator of the complainant m the cross-bill as the property of Smith. Smith went into bankruptcy, and the court there ratified the sheriff’s sale, Judge Erskine presiding; and afterwards, on a motion by Smith to set aside that judgment of Judge Erskine, Judge McOay, then sitting in the United States Court, held with Judge Erskine and dismissed the motion to set aside the former judgment. This court cannot review and reverse these successive judgments of the court of the United States arising out of bankrupt procedures of which that court had jurisdiction; and its judgment concludes the litigation and fixes the title to this piece of property, and demands that the verdict and decree below stand. Whatever equities Smith may have had were disposed of when the Federal court settled the entire case by ratifying the sheriff’s sale, in effect, by authorizing the assignee to pass the title to Walker on his relinquishing all claims against Smith, which was done. If the court did not have jurisdiction by service on Smith personally, the assignee was his representative, and this gave jurisdiction; and if this did not, Smith afterwards made a motion in that court to open and set aside the judgment giving the authority to the assignee to make title to Walker, and thus became personally bound by going into court himself on this very subject-matter. So it becomes unnecessary to consider any alleged errors on the trial, inasmuch as these facts control the case.
Judgment affirmed.